Citation Nr: 1508588	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for residuals of cancer at the base of the tongue, claimed as secondary to herbicide exposure.

2. Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent from July 2, 2007, and 50 percent from January 16, 2014.

3. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran and J.S. 


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to June 1969.  Service in the Republic of Vietnam is indicated by the record and the Veteran is the recipient of the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

The Veteran's service-connected PTSD was initially assigned a 10 percent disability rating in the August 2008 rating decision.  In November 2009, the RO increased the assigned rating to 30 percent, effective from the date of claim.  Most recently, in a February 2014 rating decision, the RO increased the assigned evaluation to 50 percent, effective January 16, 2014.  Because less than the full schedular rating has been awarded for the Veteran's PTSD, and because the Veteran has not indicated that he is satisfied with his present rating, the appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In November 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.  In a July 2013 Board decision, the claims were remanded for further development.  Thereafter, the Agency of Original Jurisdiction (AOJ) completed the required development and  continued the previous denials in a February 2014 supplemental statement of the case (SSOC).  The appeal was then returned to the Board for further adjudication.  

In July 2014, the Veteran was informed that the Veterans Law Judge who had conducted the November 2012 hearing was no longer employed by the Board.  In response, the Veteran informed VA that he wished to appear at a new hearing of the Board via videoconference at his local regional office.  In August 2014, the Board issued a remand so that the Veteran could be afforded a new hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.703, 20.707 (2014) (holding that a veteran is entitled to a hearing with the Veterans Law Judge who will decide his appeal).  

On December 16, 2014, the Veteran testified in a hearing before the below signed Veterans Law Judge via videoconference.  A transcript of that hearing has been associated with the Veteran's VBMS file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On December 16, 2014, the Veteran withdrew from appeal the claim of service connection for residuals of cancer at the base of the tongue, claimed as due to herbicide exposure.

2. Prior to September 11, 2013, the Veteran's PTSD was manifested by no worse than moderate occupational and social impairment, although generally functioning satisfactorily.

3. From September 11, 2013, the Veteran's PTSD had likely caused symptomatology resulting in social and occupational impairment with reduced reliability and productivity.  

4. From January 16, 2014, the Veteran's PTSD has been manifested by symptoms that likely have resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. Prior to September 11, 2013, the criteria for a disability rating higher than 30 percent for service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

3. From September 11, 2013, the criteria for a 50 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, DC 9411 (2014).

4. From January 16, 2014, the criteria for a 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claim for service connection for residuals of cancer at the base of the tongue, claimed as due to herbicide exposure, as will be discussed in more detail below, the Veteran has withdrawn that claim and therefore a discussion of the duty to notify and assist is not necessary at this time.

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for PTSD was granted in August 2008 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, hearing testimony, and lay statements from the Veteran.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Residuals of Tongue Cancer

Pursuant to 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2014).  A withdrawal may be made by the appellant or by his authorized representative.  Id. 

On December 16, 2014, the Veteran testified in a Board hearing that he wished to withdraw his claim for residuals of cancer of the tongue.  That same day, he submitted a letter to the Board which explained that he wished to withdraw his claim.  Given this withdrawal, there remain no allegations of errors or fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and these matters are dismissed.  

III. Posttraumatic Stress Disorder

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

In the instant case, the Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9440 as 30 percent disabling from July 2, 2007, and as 50 percent disabling from January 16, 2014.  He asserts that higher ratings are warranted.

Under the general criteria for rating mental disorders, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, DC 9201-9440 (2014). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or won name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 is defined as: "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A review of the evidence relevant to the determination of the appropriate rating for the Veteran's PTSD shows that in June 2007, the Veteran presented for an initial evaluation and reported depression, low energy, decreased interest in extracurricular activities, guilt, anxiety, some insomnia, and avoidance of certain situation.  He was reported that he was employed.  From that time forward, the Veteran sought treatment for his PTSD through VA.  In August 2007, the Veteran reported that he had quit his job because he thought he would get fired anyway.  In September 2007, the Veteran was reported to have trouble setting goals, depression, social avoidance, anxiety, and a constricted affect with good insight and judgment.  In November 2007, the Veteran reported that he had a few friend whom he saw roughly once a week, but that he found those friendships to be superficial.  He also reported having at least four people whom he felt he could call in an emergency.  Throughout that period, the Veteran was assigned GAF scores ranging from 50-59.

In June 2008, the Veteran was assigned a GAF score of 48, indicating serious symptoms.  However, at that time, the Veteran reported that he was "pretty good" and that "everything [was] going well."  The VA clinician noted that he had a pleasant and cooperative attitude; spontaneous, normal speech; good mood; full, non-labile affect; linear and goal directed through process; good insight; fair judgment; appropriate impulse control; and a casually groomed appearance with good eye contact.  He denied suicidal or homicidal ideation and his thought content was future oriented.  His cognition was noted to be alert and oriented.  By November 2008, he was assigned a GAF score of 52, indicating moderate symptoms.  

In May 2009, the Veteran again reported depressions symptoms consistent with earlier findings.  He also reported that he was going to attend his daughter's high school graduation in Florida.  He was assigned a GAF score of 55.  In August 2009, he reported that he has been offered his old job back at a grocery store and he was going to take it.  

In February 2010, an individual psychotherapy note indicated that the Veteran was experiencing difficulty with concentration and attention.  He had also reported several angry outbursts at work.  He was noted to be self-isolated and having difficulty in the relationship with his daughter.  His speech was mildly pressured at times.  He presented with an anxious affect that was somewhat labile with constricted range.  His mood was irritable with some periods of depression.  His insight and judgment were reported to be fair.  He was assigned a GAF score of 55.  A week later, he reported that he "hates" his coworkers and that he believed he could not continue to work with them.

 In August 2010, he reported that he was still stressed out, but that he had been given a promotion at work, which was causing the additional stress.  He also noted that he was attempting to isolate less and get out more, although he admitted to feeling rejection when engaging in conversations.  He continued to have intermittent insomnia, and his insight and judgment were noted to be improving.  He was again assigned a GAF score of 55.  

In February 2011, the Veteran was noted to be alert and cooperative with good eye contact, his speech was mildly pressured with logical thought process.  When queried about his mood, he replied "[t]hings aren't bothering me as much."  He was also noted to be calmer and less depressed.  His attention and concentration were impaired with improving insight and judgment.  He also reported that he had recently traveled to Las Vegas with his brother and enjoyed himself during that trip.  He was again assigned a GAF score of 55.  

In September 2011, the Veteran was noted to have similar symptoms and a GAF score of 55.  He reported having frequent episodes of insomnia.  He also reported episodes of extreme anger and lability of mood while at work, but denied any recent outbursts  or altercations. 
 
In June 2012, the Veteran presented as alert and cooperative.  His speech was mildly pressured at times.  His thought process was generally organized with occasional circumstantiality.  His affect was somewhat anxious with broad range.  His mood exhibited continued anxiety and lability, although affective symptoms were currently stable.  He was noted to have occasional paranoid ideations with generalized feelings of mistrust toward others, however no systematized delusions or ideas of reference.  Attention and concentration was impaired and his insight and judgment were good.  He reported feelings of emotional disconnection and fear at the thought of developing a relationship with his daughter.  He was again assigned a GAF score of 55.

In September 2012, the Veteran presented with similar symptoms and a GAF score of 55.  At that time, he reported a recent conflict with his supervisor over the issue of job performance resulting in "antsy and agitated" mood. He stated that he thought his boss was making comments about him when he was not around.  He also felt "stalled out" with his job.  

 In January 2013, the Veteran again presented with similar symptoms.  He reported a recent increase in episodes of depression and anxiety (primarily reactive to recent psychosocial stressors, namely foot surgery and discovering that his brother was dying from pancreatic cancer).  In March 2013, he reported that he had experienced significant emotional numbing with feelings of detachment following the death of his brother.  He also reiterated a significant increase in feelings of anxiety and depression.  He denied suicidal or homicidal ideation.  In April 2013, he reported that he was doing better, with only occasional episodes of anger and irritability.

In July 2013, the Veteran presented as alert and cooperative with mildly pressured speech.  His thought process was generally organized with occasional circumstantiality.  His Affect was anxious, irritable and mildly constricted.  His mood was "not good" with increase in anxiety, generally associated with recent work related psychosocial stressors.  Specifically, he reported several recent significant stressors, particularly with his supervisor.  He stated that work related stressors were leaving him more anxious and irritable.  He had occasional paranoid ideations with generalized feelings of mistrust toward others, however no systematized delusions or ideas of reference.  Attention and concentration was impaired and his insight and judgment were good.  

On September 11, 2013 the Veteran reported that he had quit his job in August.  Specifically, he stated that he had harsh words with his supervisor and was likely not welcome to return.  As a result, he now had more time on his hands and he found this to be stressful.  He also reported isolating himself more. He also reported some increase in episodes of anxiety during the prior month, mostly reactive to the above stressors.  He also was noted to be procrastinating more and unmotivated.  He also was recorded as having an increase in insomnia and isolationist behavior.  In October 2013, he reported that he had received a letter in which he was "separated" from his job at the supermarket.  He reported a pattern of conflict with coworkers and supervisors since returning from active service.  

In January 2014, the Veteran presented for a VA mental health examination in conjunction with his claim for an increased disability rating for his PTSD.  In that examination, the Veteran reported that he lives alone and that, since he stopped working in August 2013, he spends most of his time in bed.  He stated that he leaves his home approximately every 10 days to obtain groceries and other basic needs.  Apart from occasional travel and some reading, he denied having any other interests.  He also stated that he communicates with his daughter about once per month via telephone, but that he avoids developing their relationship because he is afraid of getting close to her.  He also reported that he was terminated from his job in August 2013 because he became angry at a bunch of kids he worked with and he pulled a knife.  The VA examiner reported that the Veteran currently suffered from depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  The VA examiner opined that the Veteran's PTSD has led to occupational and social impairment with reduced reliability and productivity.  

Given the outpatient treatment reports and VA examination reports, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran meets the criteria for a 30 percent disability rating from July 2, 2007; a 50 percent disability rating from September 11, 2013; and a 70 percent disability rating from January 16, 2014.

Here, the Board finds that the assignment of a 30 percent disability rating from July 2, 2007, was consistent with the Veteran's symptomatology at the time.  In that regard, the Board notes that the Veteran was, from that date, employed (or temporarily, voluntarily unemployed), with generally moderate symptoms of depression, decreased interest, minor avoidance behavior, low energy, and insomnia.  While he did have some issues with concentration, his insight and judgment were generally noted to be fair to good.  At no point was the Veteran noted to have symptoms such as a flattened affect; speech impairment; regular panic attacks; memory impairment; or impaired judgment or thinking.  While he did present with depressed mood, it was generally noted to be occasional and nowhere is it indicated that it greatly reduced his reliability or productivity.  Generally, speaking, the Board finds that the severity of the Veteran's symptoms caused no more than occasional decrease in work efficiency.  30 C.F.R. §§ 4.126(a), 4.130, DC 9440.   

The Board notes that between June 2008 and November 2008, the Veteran was assigned GAF scores that would indicate serious symptomatology, however, the record fails to support such a score, as the Veteran was noted to be doing well at that time with a pleasant and cooperative attitude; spontaneous, normal speech; good mood; full, non-labile affect; linear and goal directed through process; good insight; fair judgment; appropriate impulse control; and a casually groomed appearance with good eye contact.  Further, the Board notes that shortly thereafter, his GAF score again began to indicate moderate symptoms.  

Further, the Board finds that the Veteran's PTSD generally remained stable from July 2007 through August 2013.  He was generally noted to be alert and cooperative with good eye contact, generally organized thought process, pleasant affect, some impaired concentration, and generally good insight and judgment.  Moreover, while he did express some frustration with his job throughout that period, he was able to voluntarily maintain employment, and also maintained relationships with several family members, including his brothers.  While his relationship with his daughter did cause some difficulty for the Veteran, he did admit that he traveled to see her and spoke with her roughly once a month on the telephone.  Additionally, his GAF score was consistently rated at 55 for the gross majority of that period, with the exception of the short period discussed above, indicating a regular pattern of moderate symptoms.  As such, the Board finds that the Veteran's initial rating of 30 percent from July 2, 2007, was correct.  38 C.F.R. § 4.130, DC 9440.

However, from September 11, 2013, the Board finds that the Veteran's PTSD symptoms more nearly approximated by a 50 percent disability rating.  Here, the Board notes that when determining the level of impairment under §4.130, the Board is not restricted to the symptoms listed in the diagnostic code, but rather should look to see if the evidence demonstrated that the claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

Here, the Board finds that on that date, the Veteran was first noted to have permanently lost his job (either voluntarily due to his inability to maintain professional relationships and manage the stress of his position, or involuntarily due to aggressive outbursts).  Particularly, the evidence shows that from that time forward, he was noted to exhibit increased anxiety symptoms, procrastination, lack of motivation, isolationism, increased depressive episodes, and paranoid ideations.  While it remains unestablished whether or not he Veteran could have obtained alternate employment, given the increased severity of his symptoms from that date forward, the Board is satisfied that the record shows that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  As such, the Board is satisfied that from September 11, 2013, the Veteran's PTSD is more appropriately rated as 50 percent disabling.  38 C.F.R. § 4130, DC 9440.

Finally, beginning on January 16, 2014, the date of the Veteran's VA mental health examination, the Board finds that the Veteran's PTSD is more appropriately compensated by a 70 percent disability rating.  When making a determination with regards to a 70 percent rating, the Board must first consider the veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9440.  

On January 16, 2014, the Veteran was recorded as exhibiting more severe symptoms than in prior medical records.  His symptoms included a broad range of intense anxiety symptoms such as persistent intrusive memories, nightmares, avoidance of situational reminders of traumatic events, persistently negative and irritable mood, emotional detachment, sleep disturbances, concentration difficulties, diminished interest, and hypervigilance.  He was noted to exhibit increasingly severe avoidance behavior, and admitted that he had severe difficulty maintaining a relationship with his only daughter, particularly due to fear.  Among other symptoms, the Veteran was specifically found to have impaired memory and judgment, and severely depressed mood.  He was noted to be somewhat disheveled and neglectful of his personal appearance and hygiene.  

Here, the Board notes that in the January 2014 VA examination, the VE examiner stated that the Veteran's PTSD has led to occupational and social impairment with reduced reliability and productivity, which is ordinarily compensated by a 50 percent disability rating under the statutory criteria. See 38 C.F.R. § 4.130, DC 9440.  However, in light of the above findings, the Board finds that the record reveals that the Veteran exhibits impairment in the areas of work, family relationships, judgment, thinking, and mood.  As such, the Board finds that from January 16, 2014, the Veteran's PTSD is more accurately rated as 70 percent disabling.  Id.  

The Board also finds that total impairment has not been shown at any point since, as evidenced by the fact that the Veteran has admitted to maintaining social relationships with several family members besides his daughter.  Further, although the Veteran did lose his job in August 2013, the VA examiner has only noted his PTSD to cause reduced reliability and productivity and the Veteran admitted in his Board hearing that he has not attempted to find alternate employment since that time.  However, there is no indication that the Veteran is completely prevented from working by his PTSD.  Neither does the record show that the Veteran exhibited symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Accordingly, there is presently no evidence in the record upon which upon which to assign a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9440.  

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  In fact, the Veteran's symptomatology, including sleep issues, anger outbursts, depression, isolationist behavior, hypervigilance, heightened startle response and panic attacks are exactly the type of symptomatology contemplated by the rating criteria set forth in DC 9411-9440.  Absent sufficient evidence that the Veteran's disability is so "exceptional or unusual," such that the "available scheduler evaluation for [his service-connected psychiatric disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-scheduler rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2013).    


ORDER

The appeal of entitlement to service connection for residuals of cancer at the base of the tongue, claimed as secondary to herbicide exposure, is dismissed.

Entitlement to an initial disability rating for PTSD in excess of 30 percent is denied.

Entitlement to a 50 percent disability rating for PTSD is granted, effective from September 11, 2013, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 70 percent disability rating for PTSD is granted, effective from January 16, 2014, subject to the laws and regulations governing the payment of monetary benefits.  



REMAND

A veteran may be awarded a total (100 percent) rating based in individual unemployability (TDIU).  The term "unemployability" has been defined as the same as an inability to secure and follow substantially gainful employment VAOPGCPREC 75-91 (December 27, 1991).  

A request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development. See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

In its July 2013 remand, the Board found that TDIU was, in fact, raised by the record, and therefore a part of the claim for increased rating for PTSD. As discussed above, the Board has found that the Veteran's PTSD is entitled to a disability evaluation of 50 percent from September 11, 2013, and a disability evaluation of 70 percent from January 16, 2014.  The record also shows that the Veteran is service connected for tinnitus, presently rated as 10 percent disabling from February 12, 2010.  Thus the Veteran now meets the minimum rating requirement for TDIU under 38 C.F.R. § 4.16(a) (2014).  Subsequently, the critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

In awarding TDIU, consideration is given to the Veteran's background, including his employment and educational history.  The record reflects that the Veteran previously worked for eleven years in the seafood department at a supermarket.    In his December 2014 hearing, the Veteran asserted that he was not presently working, and that he had not worked since he left his job in August 2013.  He stated that he voluntarily left his job because of stress at work, an inability to get along with fellow employees and management, and the fact that he felt he would be fired soon anyway.  He also stated that at one point a doctor "kind of indicated" that the Veteran wasn't capable of sustaining employment.  He also stated that, if he were to attempt to secure employment at this time, he felt his anxiety would be close to debilitating, and thus difficult to maintain.  His level of education and any continuing training are not indicated by the record.  

In January 2014, the Veteran presented for a VA mental health examination.  In the resulting report, the VA examiner opined that the Veteran's PTSD has likely led to occupational and social impairment with reduced reliability and productivity.  However, the VA examiner did not state whether or not the Veteran's service connected disabilities would prevent him from following a substantially gainful employment.    

As much as the Board regrets any additional delay in this case, VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  In light of the above evidence, and the fact that there is not a present medical opinion of record as to the Veteran's employability, the Board finds that an additional remand is necessary in order to ascertain a medical opinion regarding the Veteran's capability to perform the physical and mental acts required by employment.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental health examination to obtain information as to the current severity of his service-connected PTSD, and whether it renders the Veteran unemployable.  The Veteran's claims file, to include a complete copy of this remand must be made available to the designated VA examiner.  The resulting examination report should indicate that the examiner reviewed the file.

The examiner should interview the Veteran as to his employment and educational history.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service connected PTSD precludes employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner should set forth a rationale for the conclusions reached.  

2. Thereafter, the AOJ should readjudicate the issue of entitlement to TDIU.  If the benefit sought is not fully granted, the AOJ should then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board for further adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


